The following is an examiner’s statement of reasons for allowance: 
Applicant’s invention is drawn to a method and apparatus for antenna for wireless communication device.
Applicant's independent claims recite, inter alia,  a third antenna, the third antenna comprising a radiating portion, a second connecting portion, a second feed portion, and a third ground portion, the radiating portion being electrically connected to a second feed point through the second connecting portion and the second feed portion, the radiating portion being grounded through the third ground portion; wherein the radiating portion is arranged in the side frame and comprises a first beam portion and a second beam portion; the second beam portion is perpendicularly connected to the first beam portion.
These steps, in combination of the remaining steps, are neither taught nor suggested by the prior art. Applicant's independent claims comprise a particular combination of elements which is neither taught nor suggested by the prior art. 
Accordingly, applicant's invention is allowed for these reasons and also the reasons cited by the applicant in Amendment filed 4/23/2021. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323.  The examiner can normally be reached on Monday - Friday 10-5 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/UMAIR AHSAN/Examiner, Art Unit 2647                

/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649